 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   EDWARD DAVID,                                 )   Case No.: 3:17-CV-00540-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 70)
 9                                                 )
     DR. JOHN DOE, et al.,                         )
10                                                 )
                                                   )
11                           Defendants.           )
                                                   )
12                                                 )

13

14
            Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 70 1) entered on October10, 2019, recommending that
16   the Court grant Defendant’s motion for summary judgment (ECF No. 53). No objection
17
     to the Report and Recommendation has been filled.
18
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
19

20   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District

21   Court for the District of Nevada.
22
            The Court has considered the pleadings and memoranda of the parties and other
23
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24
            IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
25

26   Recommendation (ECF No. 70) entered on October 10, 2019, is ADOPTED and

27   ACCEPTED.
28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment
 2
     (ECF No. 53) is GRANTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s motion for an order denying
 4

 5
     defendant’s motion (ECF No. 61) is DENIED.

 6         IT IS FURTHER ORDERED that the Court Clerk shall enter judgment
 7   accordingly.
 8
           IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
 9

10

11         IT IS SO ORDERED.

12                                            Dated this 31st day of October, 2019.
13

14
                                              ROBERT C. JONES
15                                            Senior District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  2
